                    Case 5:17-cr-00330-EJD Document 32 Filed 10/01/19 Page 1 of 1




                                     UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF CALIFORNIA

                                           CRIMINAL MINUTES

Date: October 1, 2019                Time: 2:04-2:31 pm                  Judge: Edward J. Davila
                                     Total Time: 27 Mins.
Case No.: 17-cr-00330-EJD- Case Name: UNITED STATES v. Madeleine Sweet(P)(NC)
1

Attorney for Plaintiff: Jeffrey Backhus

Attorney for Defendant: Varell Fuller


 Deputy Clerk: Adriana M. Kratzmann                       Court Reporter: Irene Rodriguez

 Interpreter: N/A                                         Probation Officer: Kyle Pollak


                                      PROCEEDINGS - SENTENCING

Defendant is present and out of custody. Hearing held.
The Court overrules the Government’s Objections to the Pre-sentence report as to the calculation.
The Court sentenced the defendant as follows:
Defendant is sentenced to 3 years of probation as to Ct. 1 of the Indictment (Dkt. 7 filed 6/15/2017).
The Court adopts the Probation Officer’s recommendations as to the standard and special conditions of
probation.
$100.00 special assessment fee is due immediately.
Fine was waived.
No restitution.




                                                                                            Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                                Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                   Original: Efiled
    I: Interpreter
                                                                                                              CC:
